IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-40653
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

RENATO VILLARREAL,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. M-96-CR-066-02
                        - - - - - - - - - -
                           April 15, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Renato Villarreal appeals his sentence following his guilty-

plea conviction for conspiracy to possess with the intent to

distribute heroin.   He argues that the district court erred by

refusing to apply the safety-valve provision, pursuant to 18

U.S.C. § 3553(f) and U.S.S.G. § 5C1.2.   We have reviewed the

record and the briefs on appeal and detect no error.   United

States v. Edwards, 65 F.3d 430, 433 (5th Cir. 1995).

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
             No.
            - 2 -

AFFIRMED.